                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                    Judge R. Brooke Jackson

Civil Action No. 1:20-cv-01485-RBJ

KEITH CLINGMAN,

       Plaintiff,

v.

DRIVE COFFEE, LLC,
DRIVE COFFEE, INC., and
ALEX GRAPPO,

       Defendants.


           ORDER SETTING TRIAL AND TRIAL PREPARATION CONFERENCE



        This matter is set for a three-day Jury Trial to commence on November 15, 2021 at

9:00 a.m. on the docket of Judge R. Brooke Jackson U.S. District Courthouse, Courtroom A902,

9th Floor, 901 19th Street, Denver, Colorado.

       A Trial Preparation Conference is set for October 21, 2021 at 1:30 p.m. Lead Counsel

should attend in person.

       During the Trial Preparation Conference the parties should be prepared to address: jury

instructions, jury selections, witnesses and evidence, anticipated evidentiary issues, stipulations

as to fact, and any other issue affecting the duration or course of the trial. The parties are

directed to confer prior to the Trial Preparation Conference to reach agreement on as many, if not

all, of the proposed jury instructions. The proposed stipulated and disputed jury instructions

should be emailed to Jackson_chambers@cod.uscourts.gov at least one week in advance of the

Trial Preparation Conference. Please submit a single integrated proposed set of instructions.
They should be numbered and grouped with the same-subject disputed instructions together and

indicate on each individual instruction if they are plaintiff’s or defendant’s proposal. Stipulated

instructions should be individually labeled as such.

       For additional information, please review my practice standards located at

http://www.cod.uscourts.gov/JudicialOfficers/ActiveArticleIIIJudges/HonRBrookeJackson.aspx

               DATED this 30th day of September, 2020.

                                                       BY THE COURT:




                                                       ___________________________________
                                                       R. Brooke Jackson
                                                       United States District Judge
